DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Status
Claims 1, 3, 6-7, 12-18 have been amended; the amendment to claims 1, 3, 6-7, 12-18 were to specify a positive electrode.
Claims 2, 4-5 have been cancelled.
Claims 19-22 have been added, support is found in claims 1, 7, 9, 12 and Example 5. No new matter has been added.
Claims 1, 3, 6-22 are currently pending and have been examined on the merits in this office action.

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kito (JP 2002/298928A) in view of Sakitani (US 2011/0223492A1).


Regarding claim 1, Kito teaches a positive electrode for a battery, 
The electrode comprising a positive electrode current collector, a positive electrode active material layer formed on at least one surface of the current collector (Kito [0015]), 
wherein peeling occurs between the positive electrode current collector and the positive electrode active material layer and a peeling strength of 0.015 N/mm or more (Kito [0016] which correlates to 15 mN/mm). 
Kito further discloses the same material for the current collector (Kito [0040] aluminum for the positive electrode current collecting substance), a general positive electrode active material (Kito [0016]). Because of the same general active material and the same current collector and a teaching of the peel strength of 0.015 N/mm, it would be expected that the peeling strength between the active material and the current collector would be 10mN/mm during a 90 degree peeling test and a rate of 100 mm/min. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Kito fails to teach of an insulating layer which is formed on the active material layer wherein a peeling strength between the active material layer and the insulating layer is higher than a peeling strength between the current collector and the active material layer and wherein the insulating layer does not include a thickener.
Sakitani discloses a non-aqueous secondary battery. Sakitani teaches wherein the positive electrode active material is coated with an inorganic coating layer which constitutes an insulating layer that is not involved in the electrode reactions and separates the positive and negative electrodes (Sakitani [0011]). The insulating layer of Sakitani also fails to teach of a thickener therefore the insulating layer is absent a thickener.
Therefore, it would have been obvious in view of a skilled artisan as of the effective filing date to incorporate an insulating layer of Sakitani on the surface of the positive electrode active material layer to provided insulation between the negative and positive electrodes. Because Kito teaches of peeling between the current collector and the active material and through the modification, it would be expected that the insulating layer and the positive electrode active material layer would have a higher peel strength than the positive electrode current collector and the active material otherwise the peeling strength between the current collector and active material layer could not be known.

Regarding claims 3 and 6, modified Kito teaches all the claim limitations of claim 1 above. Kito further teaches a positive electrode active material and binder, however, fails to teach of a specific material used. Sakitani further teaches of the positive electrode active material being NMP and a binder material being PVDF for use of a positive electrode (Sakitani [0036]). Therefore, it would have been  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 7, Kita discloses a secondary battery comprising at least one positive electrode, at least one negative electrode disposed to face the positive electrode, wherein the positive electrode includes a current collector (Kita [0009]),  a positive electrode active material layer formed on at least one surface of the positive electrode current collector, wherein peeling occurs between the current collector and the active material layer and a peeling strength of 0.015 N/mm or more (Kito [0016] which correlates to 15 mN/mm). 

Kito further the same material for the current collector (Kito [0040] aluminum for the positive electrode current collecting substance), a general positive electrode active material (Kito [0016]). Because of the same general active material and the same current collector and a teaching of the peel strength of 0.015 N/mm, it would be expected that the peeling strength between the active material and the current collector would be 10mN/mm during a 90 degree peeling test and a rate of 100 mm/min. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Kito fails to teach of an insulating layer which is formed on the active material layer wherein a peeling strength between the active material layer and the insulating layer is high than a peeling strength between the current collector and the active material layer and wherein the insulating layer does not include a thickener.
Sakitani discloses a non aqueous secondary battery. Sakitani teaches wherein the positive electrode active material is coated with an inorganic coating layer which constitutes an insulating layer that is not involved in the electrode reactions and separates the positive and negative electrodes (Sakitani [0011]). The insulating layer of Sakitani also fails to teach of a thickener therefore the insulating layer is absent a thickener.
Therefore, it would have been obvious in view of a skilled artisan as of the effective filing date to incorporate an insulating layer of Sakitani on the surface of the positive electrode active material layer to provided insulation between the negative and positive electrodes. Because Kito teaches of peeling between the current collector and the active material and through the modification, it would be expected that the insulating layer and the positive electrode active material layer would have a higher peel strength than the positive electrode current collector and the active material otherwise the peeling strength between the current collector and active material layer could not be known.

Regarding claim 8, modified Kito teaches all the claim limitations of claim 7. Kito further teaches wherein the positive electrode and the negative electrode are disposed to face each other with in the insulating layer interposed therebetween (Kito [0020]). Modified Kito will have the insulating layer of Sakitani between the active materials of the positive and negative electrodes. A skilled artisan would be able to rearrange the layers of modified Kito such that the insulating layer of Sakitani is between the active material layers of Kito’s battery. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 9, modified Kito teaches all of the claim limitations of claim 7. Kito further teaches of a separator disposed between the positive electrode and the negative electrode (Kito [0028] separator is between the positive electrode plate and the negative electrode plate).

Regarding claims 10 and 11, modified Kito teaches all the claim limitations of claim 7 above. Kito further teaches a positive electrode active material and binder, however, fails to teach of a specific material used. Sakitani further teaches of the positive electrode active material being NMP and a binder material being PVDF for use of a positive electrode (Sakitani [0036]). Therefore, it would have been obvious that a skilled artisan could use these materials for the positive active material and binder of Kito. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  


Regarding claim 12, Kito teaches a method for manufacturing an electrode for a battery, the method comprising forming a positive electrode active material layer on at least one surface of a positive electrode current collector (Kito [0012]), peeling occurs between the current collector and the active material layer and a peeling strength of 15 mN/mm or more occurs between the positive current collector and active material (Kito [0046]).
Kito fails to teach wherein the formation of an insulating layer is applied to the active material layer and wherein at least one of the material of the active material layer, a formation condition of the active material layer, a material of the insulating layer and a formation condition of the insulating layer is determined such that peeling occurs between the current collector and the active material layer such that wherein a peeling strength between the active material layer and the insulating layer is higher than a peeling strength between the current collector and the active material layer.
Sakitani discloses a non-aqueous secondary battery. Sakitani teaches wherein the positive electrode active material is coated with an inorganic coating layer which constitutes an insulating layer that is not involved in the electrode reactions and separates the positive and negative electrodes (Sakitani [0011]). The insulating layer of Sakitani also fails to teach of a thickener therefore the insulating layer is absent a thickener.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate an insulating layer of Sakitani on the surface of the positive electrode active material layer to provided insulation between the negative and positive electrodes. This modification would result in a configuration that teaches wherein the formation of an insulating layer being applied to the active material layer and wherein at least one of the material of the active material layer, a formation condition of the active material layer, a material of the insulating layer and a formation condition of the insulating layer is determined such that peeling occurs between the current collector and the active material layer and a peeling strength of 15 mN/mm or more occurs between the positive current 
Additionally, the same materials will have the same properties so it would be expected that the property of the peeling strength of Kita would be the same for the peel strength at different peeling tests and different peeling rates. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 13, modified Kito teaches all of the claim limitations as set forth above. Kito further teaches the steps of forming the active material layer comprises of applying a mixture for the active material layer in which an active material and a binder are dispersed in a solvent (Kito [0032]), drying the mixture for the active material layer after the mixture is applied (Sakitani [0036] drying of the slurry to form active material on both sides of the positive electrode collector) and compression-molding the mixture for the active material layer after the mixture is dried (Sakitani [0036] compression roller). Modified Kito further teaches the steps of forming the insulating layer comprises applying a mixture for the insulating layer in which an insulating material and a binder are dispersed in a solvent (Kito [0011] and reference cited within) drying the mixture for the insulating layer after the mixture is applied (Kito [0011] and reference cited within) and compression-molding the mixture for the insulating layer after the mixture is dried (Kito [0011] and reference cited within). Note the same process of adding in the insulating layer can be the same as the active material layer, therefore, through the modification above, claim 13 is rendered obvious.


Regarding claim 14, modified Kito teaches wherein the step of applying the mixture for the active material (Kito [0032]), the step or drying the mixture for the active material(Sakitani [0036]), the step of compression-molding the mixture for the active material layer (Sakitani [0036]), the step of applying the mixture for the insulating layer Sakitani [0036] through the modification), the step of drying the mixture for the insulating layer (Sakitani [0036] through the modification), and the step of compression-molding the mixture for the insulating layer (Sakitani [0036] through the modification) are carried out in this order. It has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04). The combination of 

Regarding claim 15, modified Kito teaches all of the claim limitations as set forth above. Kito further teaches wherein the step of applying the mixture for the active material layer (Kito [0032]), the step of drying the mixture for the active material layer (Sakitani [0036]), the step of applying the mixture for the insulating layer (Sakitani [0036] through the modification), and the step of drying the mixture for the insulating layer (Sakitani [0036] through the modification) are carried out in this order, wherein the step of compression-molding the mixture for the active material layer and the step of compression-molding the mixture for the insulating layer are carried out simultaneously after the step of drying the mixture for the insulating layer (Sakitani [0036] through the modification). It has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04). The combination of Kito and Sakitani teaches all the steps of applying, drying, compression molding so any order of these steps can be considered obvious in view of a skilled artisan.

Regarding claim 16, modified Kito teaches all of the claim limitations as set forth above. Kito further teaches wherein the step of applying the mixture for the active material layer (Kito [0032]) and the step of applying the mixture for the insulating layer (Sakitani [0036] through the modification) are carried out in this order, the step of drying the mixture for the active material (Sakitani [0036] through the modification) and the step of drying the mixture for the insulating layer (Sakitani [0036] through the modification) are carried out simultaneously after the step of applying the mixture for the insulating layer, and the step of compression-molding the mixture for the active material layer (Sakitani [0036] through the modification) and the step of compression-molding the mixture for the insulating layer 


Regarding claims 17 and 18, modified Kito teaches all the claim limitations of claim 13 above. Kito further teaches a positive electrode active material and binder, however, fails to teach of a specific material used. Sakitani further teaches of the positive electrode active material being NMP and a binder material being PVDF for use of a positive electrode (Sakitani [0036]). Therefore, it would have been obvious that a skilled artisan could use these materials for the positive active material and binder of Kito. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2015/0243989 A1) in view of Inaba et al. (US 2011/0159370 A1-hereinafter Inaba).

Regarding claim 19, Yamada teaches a negative electrode for a battery, 
the electrode comprising a negative electrode current collector, a negative electrode active material layer formed on at least one surface of the negative electrode current collector (Yamada [0017-0018]), 

Yamada further teaches the same material for the current collector (Yamada [0113] copper current collector for the negative electrode), a carbon based active material (Yamada [0017-0018]). Because of the same general active material and the same current collector and a teaching of the peel strength of 10 mN/mm or more at a 90 degree peel test, it would be expected that the peeling strength between the active material and the current collector would be 10 mN/mm during a 90 degree peeling test and a rate of 100 mm/min. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Yamada fails to teach of an insulating layer which is formed on the active material layer wherein a peeling strength between the active material layer and the insulating layer is high than a peeling strength between the current collector and the active material layer and wherein the insulating layer does not include a thickener.
Inaba discloses a nonaqueous secondary battery having high capacity and a favorable charge/discharge cycle characteristic. Inaba teaches of a coating layer for an electrode than contains an insulating material, electron conductive material, a binder and a solvent (Inaba [0094]), however, the electron conductive material is an optional feature that can be omitted (Inaba [0080]). The coating layer is formed as a slurry and then applied to the active material layer of the electrode (Inaba [0094]). The coating layer is an insulating layer that is absent a thickener. The addition of the coating layer to the electrode suppresses deformations such as a change in the volume and curving of the electrode and makes it possible to prevent deterioration of the charge/discharge cycle characteristics (Inaba [0072]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Inaba’s coating layer into Yamada’s battery such that the insulating layer is applied between to the active material layers so that deformations of the electrodes can be suppressed. The coating layer is made of similar materials as the insulating layer of the instant application and thus would be expected to have a higher peeling strength between the active material layer and the insulating layer otherwise the peeling strength between the current collector and active material layer could not be known.


Regarding claim 20, Yamada discloses a secondary battery comprising at least one positive electrode, at least one negative electrode disposed to face the positive electrode, wherein the negative 
wherein peeling occurs between the current collector and the active material layer and a peeling strength of 10 N/mm or more (Yamada [0118] peel strength between the negative electrode active material layer from the current collector)

Yamada further teaches the same material for the current collector (Yamada [0113] copper current collector for the negative electrode), a carbon based active material (Yamada [0017-0018]). Because of the same general active material and the same current collector and a teaching of the peel strength of 10 mN/mm or more at a 90 degree peel test, it would be expected that the peeling strength between the active material and the current collector would be 10 mN/mm during a 90 degree peeling test and a rate of 100 mm/min. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Yamada fails to teach of an insulating layer which is formed on the active material layer wherein a peeling strength between the active material layer and the insulating layer is high than a peeling strength between the current collector and the active material layer and wherein the insulating layer does not include a thickener.
Inaba discloses a non-aqueous secondary battery having high capacity and a favorable charge/discharge cycle characteristic. Inaba teaches of a coating layer for an electrode than contains an insulating material, electron conductive material, a binder and a solvent (Inaba [0094]), however, the electron conductive material is an optional feature that can be omitted (Inaba [0080]). The coating layer is formed as a slurry and then applied to the active material layer of the electrode (Inaba [0094]). The coating layer is an insulating layer that is absent a thickener. The addition of the coating layer to the electrode suppresses deformations such as a change in the volume and curving of the electrode and makes it possible to prevent deterioration of the charge/discharge cycle characteristics (Inaba [0072]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Inaba’s coating layer into Yamada’s battery such that the insulating layer is applied between to the active material layers so that deformations of the electrodes can be suppressed. The coating layer is made of similar materials as the insulating layer of the instant application and thus would be expected to have a higher peeling strength between the active material layer and the insulating layer otherwise the peeling strength between the current collector and active material layer could not be known.

Regarding claim 21, modified Yamada teaches all the claim limitations of claim 20. Yamada further teaches wherein a separator is disposed between the positive and negative electrode (Yamada [0148]).

Regarding claim 22, Yamada teaches of a method for manufacturing an electrode for a battery, the method comprising forming a negative electrode active material layer on at least one surface of a current collector (Yamada [0101-0102]),
wherein peeling occurs between the negative electrode current collector and the negative electrode active material layer and a peeling strength of 10 N/mm or more (Yamada [0118] peel strength between the negative electrode active material layer from the current collector), and wherein the negative electrode active material layer includes polyacrylic acid as a binder (Yamada [0103-0104] polyacrylic acid as a binding agent).
Yamada further teaches the same material for the current collector (Yamada [0113] copper current collector for the negative electrode), a carbon based active material (Yamada [0017-0018]). Because of the same general active material and the same current collector and a teaching of the peel strength of 10 mN/mm or more at a 90 degree peel test, it would be expected that the peeling strength between the active material and the current collector would be 10 mN/mm during a 90 degree peeling test and a rate of 100 mm/min. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Yamada fails to teach of an insulating layer which is formed on the active material layer wherein a peeling strength between the active material layer and the insulating layer is high than a peeling strength between the current collector and the active material layer and wherein the insulating layer does not include a thickener.

Inaba discloses a nonaqueous secondary battery having high capacity and a favorable charge/discharge cycle characteristic. Inaba teaches of a coating layer for an electrode than contains an insulating material, electron conductive material, a binder and a solvent (Inaba [0094]), however, the electron conductive material is an optional feature that can be omitted (Inaba [0080]). The coating layer is formed as a slurry and then applied to the active material layer of the electrode (Inaba [0094]). The coating layer is an insulating layer that is absent a thickener. The addition of the coating layer to the electrode suppresses deformations such as a change in the volume and curving of the electrode and makes it possible to prevent deterioration of the charge/discharge cycle characteristics (Inaba [0072]). Inaba further teaches a method for forming the coating layer and applying it to the active material layers. Inaba teaches wherein and insulating material, an optional electron conductive material (not necessary and can be omitted), a binder and a solvent being mix3ed to form a paste or slurry, then 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in Inaba’s coating layer and method of producing the coating layer into Yamada’s battery such that the coating layer is applied between to the active material layers. This modification would result in a configuration that teaches wherein the formation of an insulating coating layer being applied to the active material layer and wherein at least one of the material of the active material layer, a formation condition of the active material layer, a material of the insulating layer and a formation condition of the insulating layer is determined such that peeling occurs between the current collector and the active material layer at a peeling strength of 10 mN/mm or more. The modification will also teach that the peel strength of the active material layer and the insulating coating layer is higher than a peeling strength of the current collector and the active material layer because if the peeling strength of the active material layer and the insulating coating layer was smaller than peeling would occur in the active material layer and the insulating coating layer before the peel test between the current collector and the active material layer could occur.
Additionally, it is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art because (a) Inaba is directed toward a negative electrode so Inaba fails to teach the insulating layer being formed on the positive electrode active material, (b) the negative electrode active material layer does not include polyacrylic acid as the binder. The rejection has been updated rendering the arguments moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saka (JP 2015/133217 A). Saka discloses a nonaqueous electrolyte secondary battery. Saka teaches wherein peeling of the positive electrode active material layer 54 and the current collector 52 occurs wherein the binder for the active material is PVDF and the active material is NMP (Saka [0026-0030]). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727